Motion insofar as it seeks a stay, granted to the extent of staying respondent from proceeding with the arbitration proceedings pending the hearing and determination of the appeal upon condition that the appellant procures the record on appeal and the appellant’s points to be served and filed on or before May 14, 1959, with notice of argument for May 26, 1959, said appeal to be argued or submitted when reached; and the motion, insofar as it seeks leave to prosecute the appeal on an abridged record, granted to the extent of dispensing with the printing in the record on appeal of Exhibit “ G ” annexed to the affidavit of Morris Kogan, sworn to December 29, 1959, on condition that the original of said exhibit is filed with this court on or before May 20, 1959. Concur — Botein, P. J., Rabin, M. M. Frank, McNally and Stevens, JJ.